Exhibit 10.1D

CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN

REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION

EXECUTION COPY

AMENDMENT #3

to

Professional Services Agreement

This Amendment #3 (“Amendment #3”) shall amend the Professional Services
Agreement dated July 26, 2007, as amended (“Agreement”), and the Program
Description set forth in Exhibit A to the Agreement, by and between SupportSoft,
Inc., a Delaware corporation having its principal place of business at 1900
Seaport Boulevard, Redwood City, CA 94063 (“SupportSoft”) and Office Depot,
Inc., a Delaware corporation having its principal place of business at 6600
Military Trail, Boca Raton, FL 33496 (“Office Depot”). This Amendment #3 shall
be effective as of the later date of signature below.

Capitalized terms not otherwise defined herein shall have the meanings defined
for them in the Agreement.

Amendment

 

1. Effective upon execution of this Amendment #3, the Change Control Process
paragraph in Section 2 of Exhibit A - Remote Service Program Description is
stricken in its entirety and replaced with the following:

Change Control Process. Each party has the right, upon written notice to the
other, to request changes and/or modifications to the program, by notifying the
other party with a written Change Order Request. Upon receipt of such
notification, the receiving party shall promptly evaluate the request to
determine the impact the change would have on the program. Once the evaluation
has been completed by the receiving party, the parties agree to discuss any
objections or concerns in good faith, and mutually agree upon a path to
resolution within ten (10) working days thereof. The parties may then execute a
written Change Order, which shall reflect all changes agreed upon and which
shall be attached as an amendment to this program description.

SKU Change Process. Notwithstanding the foregoing Change Control Process clause,
any changes to Service SKU’s including but not limited to the pricing of
existing SKU’s, the addition of any new SKU’s, the removal of any existing
SKU’s, or changes to Service inclusions, scope, pre-requisite requirements, or
entitlements will be managed via Office Depot’s Cost List Change Form.
SupportSoft will document the SKU changes or additions in the form and submit
the form to Office Depot via email. Office Depot will approve the SKU change or
addition by replying via email with an “approval” statement in the email message
body. SupportSoft will implement the changes according to the terms defined in
the Cost List Change form upon receipt of the “approval email”.

 

2. Effective upon execution of this Amendment #3, Section 5.a. in Exhibit F-l of
Amendment 1 is stricken in its entirety and replaced with the following:

 

  (a) “***” shall mean the ***.”

Modifications to Office Depot Remote Service Program Description

 

1. The parties agree to expand the program with the addition of a suite of
Subscription Services as follows:

Subscriptions. Subscriptions are SKU’s that entitle Customers to access a
defined set of SKU’s over a defined period of time. Subscriptions are offered
per the conditions and period as described in more detail, below.

Subscription Periods. Subscriptions are managed on monthly periods (“Periods”),
with such Period commencing on the date of purchase by the Customer. The
Subscription shall renew on the same date during subsequent months (or on the
corresponding anniversary for Subscriptions having a longer commitment as
defined in the SKU description), except in months that do not have such date, in
which case the Subscription shall renew on the first day of the following month.
(For example, if a Customer purchases a monthly Subscription on January 5th, the
initial Period will run through February 4th and the Subscription will renew on
February 5th. If, however, a Customer purchases a monthly Subscription on
January 30th, the initial Period will run through February 28th, with the next
Subscription Period commencing on March 1st and running through March 29th.)
Customers pay for the Subscription on a per Period basis or as defined in the
SKU description. Subscription Service SKU’s may carry minimum period commitments
as defined in each SKU description.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

While Subscriptions are managed on a Period basis, they may be offered to
Customers in a variety of formats including monthly with minimum commitments,
annual basis, etc. as defined in each SKU description.

Subscription Purchase Flow. Subscriptions are ordered in-store through the
standard Service Delivery Management System (“SDMS”) Work Order Wizard. An
associate orders the Subscription on behalf of the Customer and collects payment
for the purchase through Office Depot’s POS. The associate provides the Customer
with a printout of the work order and contract which contains the Subscription
Number; the SDMS automatically sends the Customer an email confirmation with the
subscription number and information. The Customer may access the Subscription
for redemption as described below.

Subscription Redemption Flow. Subscriptions follow the standard SDMS service
redemption process flow. Customers (i) visit the Customer Service Redemption
Page; (ii) submit their Subscription Number and email; (iii) accept
SupportSoft’s Remote Control Software end user license agreement and privacy
policy; and (iv) provide credit card information to be used only for renewal
billing, with an option to skip.

At redemption, SupportSoft will provide a one-time Subscription Machine Setup
service to the customer. This service verifies that the anti-virus/anti-spyware
requirement is met, performs a lite tune as required, and installs the
Subscription Client software on the customer computer. The Subscription Client
software will manage the Subscription, provide streamlined access to
SupportSoft’s Solutions Engineers, and validate the status of the
anti-virus/anti-spyware software on the computer.

Subscription Service States. The SDMS manages Subscription Services in three
states:

 

  (i) ***;

 

  (ii) ***

 

  (iii) ***.

The Subscription Service States are managed by the SDMS. Subscriptions will be
automatically suspended for non-payment of renewals. Upon receiving valid
billing information and successfully processing the charge, the Subscription is
automatically reactivated by the system.

Subscriptions may be cancelled by store operations through the SDMS only during
the agreed upon grace period and for subscriptions for which no services have
been delivered with the exception of the Machine Setup Service. Once cancelled,
a subscription may not be reactivated. For the Office Depot TDS program, the
grace period shall be as defined in the SKU description.

Subscription Renewals. Through the SDMS, SupportSoft will manage billing and
payment of subscription renewals on behalf of Office Depot, as follows:

 

  •  

***.

 

  •  

***.

 

  •  

***.

 

  •  

***.

 

  •  

***.

 

  •  

***.

 

  •  

***.

Subscription Activation, Grace Period, and Refunds. Subscriptions are activated
when ordered through the SDMS as described above in the Subscription Purchase
Flow. The grace period and process for cancellations are as set forth above
under Subscription Service States. Refunds to customers are provided by
associates through Office Depot’s POS.

Obligation to Comply with Terms and Conditions. Subscriptions require that the
Customer comply with defined pre-requisites and requirements set forth in the
SupportSoft terms of service and in this Amendment. SupportSoft may, at its own
discretion, refuse to provide service to any Subscription Customer who fails to
comply with such pre-requisites and/or requirements. SupportSoft and Office
Depot will define a mutually agreed upon standard operating procedure (SOP) for
managing related use cases.

Subscription Service Terms. The terms and conditions under which the Customer
purchases Subscriptions must be at least as protective of SupportSoft as
SupportSoft’s standard terms and conditions for its service offerings, as may be
updated by SupportSoft from time-to-time. Any changes to the Subscription
Service Terms including but not limited to changes in the Fair Use Policy will
be executed via the standard Change Order Process. At a minimum, the following
provision apply:

 

  (i) The Customer must have either a Microsoft XP (SP 2 or more recent) or
Vista operating system on their PC.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

  (ii) The Customer must have a working broadband internet connection.

 

  (iii) The Customer must consent to allowing software to be installed on their
PC and allowing the SupportSoft Personnel to take remote control of their PC and
to deliver the Service.

 

  (iv) The Customer must agree to the current SupportSoft Privacy Policy and End
User License Agreement.

Additionally, Subscriptions include, at a minimum, the following provisions:

 

  (i) The Customer must be apprised of the scope and restrictions applicable to
the Subscription, as set forth under Entitled Services below.

 

  (ii) The Customer must have, or in conjunction with the Subscription obtain, a
current and active software program of antivirus protection with up-to-date
virus definition (DAT) files running on their personal computer. To remain
eligible for the Subscription, the Customer must then (i) maintain the antivirus
software with up to date virus definitions and (ii) take reasonable precautions
to protect their software and data from malware.

 

  (iii) The Customer must consent to fair usage restrictions no less protective
of Office Depot and SupportSoft than the SupportSoft’s fair usage restrictions
set forth below:

SupportSoft offers premium support service Subscription Plans to help You
maintain Your PC and connect to the internet and devices. SupportSoft reserves
the right to suspend or terminate Your Subscription Plan and refuse service if
You have not met applicable pre-requisites or maintained the requirements for
eligibility. Furthermore, SupportSoft reserves the right to suspend or terminate
any Subscription Plan that SupportSoft, in its sole discretion, determines is
being used (a) fraudulently, (b) maliciously, (c) by any person other than
Customer, (d) for any computer system other than a registered system,
(e) unreasonably, or (f) in excess of five (5) completed, in-scope service
incidents per any ninety (90) day period.

No SupportSoft Obligation if Failure to Comply with Terms. SupportSoft will be
excused of its obligations to provide any Services to any Customer that does not
comply with the required terms and conditions.

Subscription Renewal Revenue Share and Payment. All service subscription
renewals executed by SupportSoft on behalf of Office Depot (“Office Depot
Subscription Renewals”) shall be managed as follows: For all Office Depot
Subscription Renewals, SupportSoft will provide a *** percent (***%) revenue
share. The revenue share will be calculated based on the gross volume of renewal
revenue recorded in SDMS for all subscriptions which were renewed in the
previous month and net of any cancellations recorded in SDMS (“Office Depot
Subscription Renewal Revenue”). SupportSoft and Office Depot agree that, while
Office Depot Subscription Renewals will be processed by SupportSoft and hence do
not result in Net Fees paid by Office Depot to SupportSoft, nonetheless ***
percent (***%) of the Office Depot Subscription Renewal Revenue shall accrue as
Program Support Funds (“PSF”) as defined in Section 4 of attachment F-1 to
Amendment #1 to the Agreement, and shall be managed and available to Office
Depot consistent with said Section 4. On a monthly basis, no later than 15 days
after the close of any month in which there are any Office Depot Renewals,
SupportSoft will provide Office Depot with a report showing the gross volume of
renewal revenue, any cancellations or refunds, and the amount of revenue share
due to Office Depot. SupportSoft shall remit such payment to Office Depot net
thirty (30) days following the delivery of the prepared report.

PCI Compliance. SupportSoft acknowledges and agrees that SupportSoft is
responsible for security of Cardholder Data (as that term is defined in the
PCI-DSS) in its sole possession, and SupportSoft shall adhere to Payment Card
Industry Data Security Standard with regard to storage of Cardholder Data.

In the event of termination or expiration of this Agreement, SupportSoft shall
continue to treat Cardholder Data as confidential.

SupportSoft agrees to have a disaster recovery plan in place that shall provide
for business continuity in the event of a major disruption, disaster or failure
of business function. SupportSoft agrees to the clients right to audit in the
event of a cardholder data compromise of Office Depot information by a payment
card industry approved third party authorized on Office Depot’s behalf.

SupportSoft shall only use Cardholder Data for the services contracted for
hereunder or as otherwise specifically required by law, regulation or judicial
order and shall at all times perform such services in compliance with all
applicable laws, rules and regulations.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

2. The parties acknowledge that the following PC Protection Subscription Service
was added to the program and available to customers on Sunday February 12, 2009.
This Service requires that one of the following SKUs is purchased and delivered
in conjunction with the Subscription Service: Protection and Performance; Tune
and Protect; Diagnose, Repair and Protect; or Premium Protection and
Performance.

 

Service

   Type    SKU    Net Fees
to SPRT     Suggested
Retail Price   

Details

PC Protection Subscription

   Subscription    785140    $ * **    $ 150.00   

This subscription will be offered with a 12 month Term.

The Grace Period will be 14 days.

Entitled service sku’s include Diagnose and Repair and PC Tune Up per the
details defined below.

All Terms and Conditions apply.

Entitled Services. The following SKU’s are entitled for the PC Protection
Subscription Service.

 

  a. Diagnose and Repair

Service Description: ***

***:

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  b. PC Tune UP

Service Description: ***.

Service Tasks:

The following services are performed:

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  c. PC Protection Subscription Service Demarcation Definition

The following support is included in the PC Protection Subscription:

 

  •  

***

 

  •  

***

 

  •  

***

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

The following support is not included in the PC Protection Subscription:

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

3. Effect of Amendment. Except as expressly set forth herein, all terms and
conditions set forth in the Agreement shall continue in full force and effect.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment #3 to be executed by
their duly authorized representatives.

 

SupportSort, Inc.       Office Depot, Inc. By:   

/s/    Anne-Marie Eileraas

      By:   

/s/    John Lostroscio

Name:   

Anne-Marie Eileraas

      Name:   

John Lostroscio

Title:   

Vice President and General Counsel

      Title:   

Vice President, Merchandising

Date:   

7/08/09

      Date:   

6-30-08

LOGO [g52304g88u83.jpg]                By:   

/s/    Steven Mahurin

      Name:   

Steven Mahurin

      Title:   

EVP, Merchandising

         Date:   

July 1, 2009

         LOGO [g52304g70a68.jpg]